DETAILED ACTION

Response to Amendment
The reply filed on 8 July 2022 lists claim 8 as being withdrawn, but does not include the text of the claim.  Each pending claim must include the text of the claim.  Note that because this claim has been withdrawn from consideration, the application cannot be allowed until the claim is canceled.
Each of claims 2-6 and 9-11 includes improper status identifiers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a lid affixed to the lid” in line 10.  This has been treated as a lid affixed to the vat.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (U.S. Patent 10,053,823) in view of Heller (U.S. Patent 4,192,288).
	Kuhn discloses an applicator (100) having a melting vat (106) having planar sides (104) and bottom (156) and an exit port having a control valve (130).  The applicator is supported on ground engaging wheels (148, 150).  There is a handle (110) connected to the vat and a valve actuator handle (124) proximate the handle (Figure 1, for example).  A heating element (200) is positioned beneath the vat (106) such that heat projects upward to heat the bottom of the melting vat (column 7, lines 21-23, for example).  There is a fuel port (Figure 8, for example) in communication with the heating element (200).  Kuhn is silent regarding relative dimensions of the heating element surface area compared to the bottom surface area; thereby leaving the decision to one skilled in the art.  Heller teaches a vat (16) having a heating element (14) positioned beneath the vat and having a surface area of more than half of the length x width dimensions of the vat (Figure 1, for example).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used a heating element having the relative proportions of Heller as the element of Kuhn in order to properly heat the material as desired, as is the purpose of both Kuhn and Heller.  Also note Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Because the purpose of each of Kuhn and Heller is to heat a material and because one skilled in the art would know the difference in the manner in which a material is heated based on the relative dimensions of the heating element and vat, this is not a patentably distinguishing feature.
	Kuhn discloses the heating element to be on a slidable tray (Figure 9, for example).
	Kuhn includes a spark ignitor (202).
	Kuhn includes a shelf (146).
	Regarding claim 9, Kuhn includes a lid (132) which is optionally hinged.

Claims 1, 2, 4-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. and Heller, as applied above, and further in view of Coe (U.S. Patent 9,347,187).
	Coe teaches ceramic blankets with burners (column 34, lines 46-49, for example) and exemplifies that there is no patentable distinction between using a ceramic blanket or having an open burner, since these are options known to one skilled in the art (column 36, lines 10-12).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have optionally used a ceramic blanket with Kuhn since Coe exemplifies that this is known.  With respect to the relative dimensions of the heating element and vat bottom, note that the use of a ceramic blanket would effectively increase the size of the heating element to the size of the ceramic blanket.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. and Heller, as applied above, and further in view of Mertes (U.S. Patent 6,109,826).
Kuhn discloses exterior exhaust holes (103) but does not teach inner and outer walls separated by a space in communication with the heating element.  Mertes discloses this arrangement (Figure 1, for example).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the double wall configuration of Mertes with the applicator of Kuhn in order to surround the vat with heat, as taught by Mertes.

Response to Arguments
Applicant's arguments filed 08 July 2022 have been fully considered but they are moot in view of the new grounds of rejection.  Heller exemplifies that the relative size is within ordinary skill.  Also note Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671